Opinion filed September 12, 2019




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-18-00323-CR
                                    ___________

                  LANCE BRANTLY HINES, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 20878B


                     MEMORANDUM OPINION
      Appellant, Lance Brantly Hines, originally pleaded guilty to the second-
degree felony offense of sexual assault. Pursuant to the terms of the plea agreement,
the trial court deferred a finding of guilt and placed Appellant on community
supervision for five years. The State later filed a motion to revoke community
supervision and adjudicate Appellant’s guilt. At a contested hearing on the motion,
the trial court found a majority of the State’s sixteen allegations to be true, revoked
Appellant’s deferred-adjudication community supervision, and ordered a
presentence investigation report. At a subsequent hearing, the trial court assessed
Appellant’s punishment at confinement for fifteen years. We modify the trial court’s
judgment and affirm as modified.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that there
are no arguable issues to present in this appeal. Counsel provided Appellant with a
copy of the brief, a copy of the motion to withdraw, an explanatory letter, and a form
motion for pro se access to the appellate record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a petition for discretionary review with the clerk of
the Texas Court of Criminal Appeals seeking review by that court. See TEX. R.
APP. P. 68.   Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant filed a pro se response in which he asserts that he has various mental
issues and that his original plea of guilty was not voluntarily entered because his first
attorney forced him to take a plea deal. In addressing an Anders brief and a pro se
response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).   Following the procedures outlined in Anders and Schulman, we have




                                           2
independently reviewed the record, and we agree with counsel that there are no
arguable grounds for appeal. 1
        We note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation and to proceed with an adjudication
of guilt.     See Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999).
        We conclude, however, that the judgment contains nonreversible error. There
is a variation between the oral pronouncement of sentence and the written judgment
of adjudication. The written judgment includes a fine of $1,000. When the trial
court assessed Appellant’s punishment and orally pronounced the sentence in open
court, the trial court did not mention a fine. The trial court was required to pronounce
the sentence in Appellant’s presence. See TEX. CODE CRIM. PROC. ANN. art. 42.03
(West 2018); Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim. App. 2004). When
there is a variation between the oral pronouncement of sentence and the written
judgment, the oral pronouncement controls. Coffey v. State, 979 S.W.2d 326, 328–
29 (Tex. Crim. App. 1998); see also Taylor, 131 S.W.3d at 500–02 (explaining the
distinction between regular community supervision, in which sentence is imposed
but suspended when a defendant is placed on community supervision, and deferred-
adjudication community supervision, in which the adjudication of guilt and the
imposition of sentence are deferred). Because the trial court did not mention any


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    3
fine when it orally pronounced Appellant’s sentence and because we have the
necessary information for reformation, we modify the trial court’s judgment to delete
the fine. See Taylor, 131 S.W.3d at 502; Cerna v. State, No. 11-14-00363-CR, 2015
WL 3918259, at *2 (Tex. App.—Eastland June 25, 2015, no pet.) (mem. op., not
designated for publication).
        We grant counsel’s motion to withdraw; modify the judgment of the trial court
to delete the $1,000 fine; and, as modified, affirm the judgment of the trial court.


                                                                   PER CURIAM


September 12, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      4